Title: From George Washington to Joseph Reed, 22 August 1779
From: Washington, George
To: Reed, Joseph


        
          
            Dear Sir,
            West-point Augt 22d 79
          
          Mr Tilghman delivered me your favour of the 8th Instt for which, & the favourable sentiments expressed of me in your publication, addressed to the Printer of the Maryland journal, you will permit me to offer my grateful acknowledgements.
          The loss of Fort Washington simply—abstracted from the circumstances which attended it—was an event that gave me much pain, because it deprived the army of the Services of many valuable Men at

a critical period, and the public of many valuable lives, by the cruelties which were inflicted upon them in their captive state. But this concern receivd additional poignancy from two considerations which were but little known & one of them never will be known to the world, because I shall never attempt to paliate my own foibles by exposing the error of another; nor indeed could either of them come before the public unless there had been such a charge as must have rendered an enquiry into the causes of this miscarriage necessary. The one was a non-compliance in General Greene with an order sent him from White-plains before I marched for the Western-side of Hudsons River to withdraw the Artillery—Stores—&ca from the Fort; allowing him however some latitude for the exercise of his own judgment as he was upon the spot, & could decide better from appearances and circumstances than I, the propriety of a total evacuation—The other was a resolve of Congress in these emphatic words:
        
        
          “Friday Octr 11th 1776.
          Resolved, that General Washington be desired, if it be practicable, by every art and whatever expence to obstruct effectually the Navigation of the North River, between Fort Washington and Mount Constitution, as well to prevent the regress of the enemys Frigates lately gone up, as to hinder them from receiving succours.”
          When I came to Fort Lee & found no measures taken for an evacuation in consequence of the order aforementioned. When I found General Greene of whose judgment & candour I entertained a good opinion, decidedly opposed to it—When I found other opinions coinciding with his—When the wishes of Congress to obstruct the Navigation of the North river, and which were delivered in such forceable terms to me, recurred—When I knew that the easy communication between the different parts of the army then seperated by the River depended upon it—and lastly, when I considered that our policy led us to waste the campaign without coming to a general action on the one hand, or to suffer the enemy to overrun the Country on the other, I conceived that every impediment which stood in their way was a mean to answer these purposes, and when thrown into the scale of those opinions which were opposed to an evacuation caused that warfare in my mind and hesitation which ended in the loss of the garrison, and being repugnant to my own judgment of the advisability of attempting to hold the Post, filled me with the greater regret.
          The two great causes which led to this misfortune (and which I have before recited) as well perhaps as my reasoning upon it, which occasioned the delay, were concealed from public view; of course left the field of censure quite open for any, and every labourer who inclined to work in it, and afforded a fine theme for the pen of a malignant

writer; who is always less regardful of facts than the point he wants to establish where he has the field wholly to himself, and where concealment of a few circumstances will answer his purpose—or where a small transposition of them will give a very different complexion to the same transaction.
          Why I have run into such a lengthy discussion of this point—at this time—I am at a loss myself to tell—I meant but to touch it, en passent, but one idea succeeded to another, till it would seem that I had been preparing my defence for a regular charge.
          My ideas of what seems to be the only mode left to keep our Battalions to their establishment or near it, you are already acquainted with, as they were conveyed at large to the Com[mitt]ee at Valley forge in —78. I have seen no cause since to change my opinion on this head but abundant reason to confirm me in it. No Man dislikes short and temporary enlistments more than I do—No man ever had greater cause to reprobate and even curse the fatal policy of the measure than I have—nor no man (with decency) ever opposed it more in the early part of this contest; & had my advice respecting this matter been pursued in the years Seventy five and six, our money would have been upon a very different establishment in point of credit to what it is at this day, as we should have saved Millions of pds in bounty money, and the consequent evils of expiring armies, and new levies. But those hours are passed never to be recalled—such men as compose the bulk of an army are in a different train of thinking and acting to what they were in the early stages of the war, and nothing is now left for it but an annual & systematical mode of drafting; which while we retain the stamina of an army (engaged for the War) will be the best, indeed I see no other substitute, for voluntary enlistment—In fact it will come to this, for there are people enow (old Soldiers) who will hire as substitutes, and the difference will be, that instead of the public’s emitting, or borrowing money to pay their bounties (which is enlarged greatly every new enlistment) these sums will be paid by individuals—will increase the demand for circulating cash—and, as with all other commodities in demand, raise the value of it by multiplying the means of its use.
          How far those governments wch are rent & weakened by intestine divisions have energy enough to carry Statutes of this nature into execution I do not pretend to be a competent judge, but such as are well established & organized, I am sure can do it—Those that are not, the propriety of the measure is so necessary and obvious, that I should entertain little doubt of their success in the experiment.
          The Spunge which you say some Gentlemen have talked of using, unless there can be a discrimination and proper saving clauses

provided (and how far this is practicable I know not) would be unjust, and impolitic in the extreme—Perhaps I do not understand what they mean by using the Spunge—If it be to sink the money in the hands of the holders of it, and at their loss, it cannot in my opinion be justified upon any principle of common policy—common sense—or common honesty. But how far a man for instance who has possessed himself of 20 paper dollars by means of one, or the value of one, in specie, has a just claim upon the public for more than one of the latter in redemption, and in that ratio according to the periods of depreciation, I leave to those who are better acquainted with the nature of the subject, and have more leizure than I have to discuss. To me a measure of this kind appears substantial justice to the public & each individual; but whether it is capable of Administration I have never thought enough of to form any opinion.
          We have given the enemy another little stroke at Powles hook—an acct of which is transmitted to Congress by this conveyance, and will, I presume, be handed to the public—in the mean while I have the pleasure to inform you that abt 160 prisoners and the Colours of the Garrison were brought off. I am with great esteem and regard Dr Sir Yr Most Obedt & affe. Hble Servt
          
            Go: Washington
          
        
      